Citation Nr: 1128849	
Decision Date: 08/04/11    Archive Date: 08/11/11

DOCKET NO.  07-21 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the military from October 1961 to July 1965.

This appeal to the Board of Veterans' Appeals (Board) is from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Veteran initially requested a videoconference hearing before the Board, but he withdrew this request in September 2008.  38 C.F.R. § 20.704(e) (2010).

In February 2011, the Board determined there was not new and material evidence and therefore denied the Veteran's petition to reopen his claim for service connection for bilateral hearing loss.  However, the Board remanded his claim for service connection for PTSD to the RO, via the Appeals Management Center (AMC), for further development and consideration.  The AMC since has issued a supplemental statement of the case (SSOC) in April 2011 continuing to deny this remaining claim for PTSD and returned the file to the Board for further appellate review of this remaining claim.

Regrettably, the Board must again remand this PTSD claim to the RO via the AMC.


REMAND

The AMC failed to substantially comply with the Board's prior remand directives in February 2011 insofar as:  (1) obtaining any outstanding VA treatment records and (2) returning a VA compensation examination and medical nexus opinion report that is inadequate for proper adjudication of this PTSD claim.  See Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Board are not complied with, the Board itself commits error as a matter of law when it fails to ensure compliance, and further remand will be mandated).  But see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) and Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008) (indicating there need only be "substantial", not "exact", compliance with a remand directive).  And because of this, another remand is needed.

Regarding the first noncompliance, the Board had instructed the AMC to try and obtain any additional VA or other (private, etc.) treatment records that might be pertinent to the claim, especially those concerning any evaluation or treatment the Veteran had received since August 2007 at the VA Medical Center (VAMC) in Biloxi, Mississippi.  There is no indication, however, the AMC made efforts to comply with this directive by obtaining and associating any such outstanding VA or other treatment records with the claims file for consideration or alternatively by expressly declaring that any identified records were unavailable and, if ultimately determined as unobtainable or nonexistent, that further attempts to obtain them resultantly would be futile (along with proper notice to the Veteran in this eventuality under 38 C.F.R. § 3.159(e)).  Consequently, on remand, the AMC must attempt to obtain all of the Veteran's relevant medical evaluation and treatment records, including any at the Biloxi VAMC as part of the duty to assist him in fully developing the evidence pertinent to his claim.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(2); see also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

And as for the second noncompliance, although a VA compensation examination was provided in March 2011 by an appropriately qualified VA clinical psychologist with the goal of determining the nature and etiology of the Veteran's claimed PTSD, the examination report contains inadequate and conflicting findings, discussion and opinion.  When VA undertakes the effort to examine a Veteran concerning a service-connection claim, even if not statutorily obligated to do so, VA must ensure the examination is adequate and, if not, explain to him why such an examination will not or cannot be provided.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  See, too, Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence ... is essential for a proper appellate decision").  

The March 2011 VA examiner provided an Axis I diagnosis of chronic PTSD, seemingly based upon the Veteran's reports of military stressors during the interview.  Indeed, this VA examiner specifically remarked, "[t]he Veteran meets the DSM-IV-TR diagnostic criteria for the diagnosis of [PTSD] as evidenced by his reported symptoms, clinical interview and test results."  This examiner further noted the Veteran's past mental health treatment records revealed prior treatments and diagnoses of PTSD.  But, curiously, this examiner then concluded by indicating it is her opinion that "the Veteran's symptoms of PTSD are less likely as not related to or caused by his experiences while serving over in Vietnam."  So, ultimately, she disassociated his PTSD diagnosis from events that had occurred during his military service and, in particular, while stationed in Vietnam.  She did not, however, provide any explanation or discuss the underlying medical rationale for her opinion, such as by indicating any alternative cause of the PTSD, which is where most of the probative value of a medical opinion is derived, not instead from mere review of the claims file or even recitation of evidence in it.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Moreover, because of the internal inconsistency of this examination's findings, together with the lack of any offered rationale, additional comment is needed to properly adjudicate this claim for PTST.  A medical report must support its conclusion and findings with an analysis the Board can consider and weigh against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore, it is imperative for the March 2011 VA compensation examiner to provide an addendum opinion clarifying her findings and conclusions.


Accordingly, the claim is REMANDED for the following additional development and consideration:

1.  Contact the Biloxi, Mississippi VAMC and obtain and associate with the claims file all outstanding records of relevant evaluation and treatment, especially those dated since August 2007.  If any requested records are not available, or the search for any such records otherwise yields negative results, this fact must clearly be documented in the claims file and the Veteran appropriately notified.  See 38 C.F.R. § 3.159(c)(2), (e)(1).

2.  After completing the requested development in paragraph #1, have the March 2011 VA compensation examiner refamiliarize herself with the relevant evidence in this case and provide an addendum statement clarifying her findings and conclusions - especially in terms of the cause of the Veteran's PTSD (a diagnosis she seemingly readily accepts as warranted).  If, for example, as she indicated in her March 2011 report, she believes the Veteran's PTSD is less likely as not related to or caused by his experiences while serving over in Vietnam (so unrelated to his military service and therefore not service connected), then it is incumbent upon her to discuss the underlying rationale for this conclusion, such as by specifying what else caused the Veteran's PTSD.

If, for whatever reason, this examiner is no longer available to provide this supplemental opinion, then obtain this additional comment from someone else equally qualified to make these necessary additional determinations.  In this eventuality, it may be necessary to have the Veteran reexamined, but this is left to the designee's discretion.

3.  Then readjudicate the claim in light of the additional evidence.  If the claim is not granted to the Veteran's satisfaction, send him another SSOC and give him an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


